Title: From Thomas Jefferson to the President of the Senate, 24 January 1804
From: Jefferson, Thomas
To: Senate, the President of the


               
                  Th: Jefferson to the President of the Senate 
                  Jan. 24. 1804.
               
               Governor Claiborne’s letter accompanying this is communicated merely for information. some of the matter, proper for the hearing of the house, would yet be improper for the press. over two passages, which are personal, blank papers are fixed, because they are not important enough for closed doors, nor proper even to be read with open ones. will you be so good as to return the letter, when read, to mr Harvie who will be waiting to communicate it to the other house?
            